DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/30/2022.
Applicant's election with traverse of Claims 1-4 in the reply filed on 07/30/2022 is acknowledged.  The traversal is on the ground(s) that the apparatus and method inventions may be used together; and that Groups I and II are open ended claims, including open ended language such as “comprising”; and with open ended language the claim may include additional unnamed elements such as processes or products; thus, Groups I and II are not mutually exclusive as Group I may be modified and/or used together with Group II, with so many common elements there is no justification for separating the inventions into different applications.  
This is not found persuasive because under the statue, claims of an application may properly be required to be restricted to one of two or more claimed inventions if they are able to support separate patents and they are either independent or distinct. Restriction between patentably distinct inventions require the inventions be independent and there would be a serious search burden on the examiner if restriction is not required. (See MPEP 803 and 803(I)). 
Process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process. (See MPEP 806.05(e)). Applicant does not argue the distinctness between the apparatus and the method as argued in the restriction, thereby acquiescing to the distinctness between these two statutory categories of invention. Similarly, applicant does not argue a lack of search burden as presented in the restriction. 
While applicant argues the claims are open-ended with the use of language such as “comprising”, open language does not change the statutory category of a claimed invention; an open-ended apparatus claim is still related but distinct from an open-ended method claim, where that apparatus is capable of performing the recited method steps. 
Applicant in essence argues that because the two groups are not mutually exclusive or could be used together, and have common elements, there is no justification is separating the groups in a single invention. This is not persuasive, related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is patentable over the other. (See MPEP 802.01(II)).  While the Groups of the current application could be used together, they also are independent and distinct as the apparatus could be used for a materially different process, just as the method is not necessarily bound by the claimed apparatus capable of performing the recited steps.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 50% to about 60%” in claim 1 and the term “about 16% to about 25%” in claim 4 are relative terms which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without a standard for ascertaining what “about” entails, the metes and bounds of the claims are indefinite, as one could argue 45% is about 50% while others may interpret 49% as a lower bound for “about 50%”. Claims 2-4 are further rejected as indefinite from their dependency on Claim 1. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: The closest prior art of record is Dizek et al. (US4515629) which teaches a method of degassing fine metal powders with the use of baffles where the reaction vessel can be configured to be heated and flow metal powder under vacuum conditions (abstract, Col. 5, Lines 1-4; Col. 2, Lines 8-10); however, the prior art fails to teach that the vessel is first packed with metal spheres filling up 50-60% of a volume between an upper inlet and lower outlet and that the reaction vessel is compressed so as to contact the spheres with an interior surface of the vessel, heating the metal spheres and then flowing powder between the metal spheres. 
While Kenji (JPH0672241B2) teaches metal spheres can be present in a vacuum degassing apparatus (abstract), Kenji does not teach the vessel is first packed with metal spheres filling up 50-60% of a volume between an upper inlet and lower outlet and that the reaction vessel is compressed so as to contact the spheres with an interior surface of the vessel, heating the metal spheres and then flowing powder between the metal spheres; or that the metal flows while the vessel is under vacuum. 
Therefore, the claimed subject matter is considered novel and non-obvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738